Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 28 June 2022, is acknowledged.  Claims 30, 37, 41, and 43 are amended therein.  Claims 45 – 53 and 55 - 57 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 30 – 44 and 54 remain available for active consideration.  
Claim Objections 
The claim objections set forth in the Action of 28 March 2022 are hereby withdrawn in light of Applicants’ amendment of the claims.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejections pursuant to 35 U.S.C. §§ 112(b), (d) set forth in the Action of 28 March 2022 are hereby withdrawn in light of Applicants’ amendment of the claims.   

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 30 – 44 and 54 pursuant to 35 U.S.C. § 103, as being obvious over US 2018/0228857 A1 to Toh, J., et al., published 16 August 2018 (“Toh ‘857”), in view of US 2003/0219472 A1 to Pauletti, G., et al., published 27 November 2023 (“Pauletti ‘472”), is hereby maintained.

The Invention As Claimed 	
Applicants claim a sprayable aqueous composition comprising about 0.1% to about 0.8% of xanthan gum, about 0.5 to about 2.8 % of bentonite, about 30% to about 40% of a viscosity enhancing agent, and disodium EDTA, wherein the composition has no more than 0.5% by weight, or no, preservatives, wherein the composition further comprises one or more antioxidants, wherein the pH is from about 4 to about 7, or about 5 to about 6.8, wherein the composition comprises caprylic/capric triglycerides as viscosity enhancing agents, wherein the composition comprises about 3 to about 7% of propylene glycol, wherein the composition comprises about 0.5% to about 2.8% of bentonite, about 30% to about 40% of a caprylic/capric triglyceride, about 0.1% to about 0.8% of xanthan gum, butylated hydroxyanisole, disodium EDTA, and the pH is about 4 – 7, and wherein the composition is an oil-in-water gel emulsion.
Applicants also claim a nasal pump spray filled with the sprayable aqueous intranasal composition as claimed in claim 30.
The Teachings of the Cited Art
	Toh ‘857 discloses oil-based nasal compositions comprising a barrier-forming preparation useful for treating disorders of the nasal cavity, such as rhinitis (see Abstract), wherein the compositions are sprayable (see ¶[0009]), wherein the barrier-forming preparation comprises an oily component, one or more gel formers for a thixotropic gel, and an aqueous base (see ¶[0014]), wherein the gel-formers comprise xanthan gum and/or bentonite (see ¶[0017]), wherein the aqueous base comprises water, or water with stabilizing additives (see ¶[0018]), wherein the barrier preparation is an oil-in-water emulsion (see ¶[0019]), wherein the compositions comprise pharmaceutically excipients, such as binders, surfactants, preservatives, colorants, flavoring substances, pH regulators, regulators of osmotic activity, and salt-forming groups (see ¶[0022]), wherein the barrier-forming preparation is capable of providing a positive effect against nasal disorders, in particular allergic rhinitis, by providing a "mechanical" barrier on nasal membranes, based on a blocking effect against allergens, in particular due to the oily components and/or the viscosity of the gel, the allergens being no longer able to proliferate directly on the nasal mucous membrane due to the largely uniform distribution of the gel composition on the mucous membrane (see ¶[0046]), wherein examples of oily components that can be used in the compositions comprise animal oils, saturated or non-saturated esters, higher alcohols and/or silicone oils, or mixtures of two or more of these components (see ¶[0057]), wherein the oily component contributes to the thixotropic properties of the formulations (see ¶[0058]), wherein the oily component is present in the formulations from about 10 to about 80% wgt (see ¶[0059]; see also ¶[0063]), wherein the gel formers are responsible for formulating the compositions as a thixotropic gel, and the thixotropic gel provides the effect of creating suspensions, enhancing thixotropic properties (see ¶[0065]), wherein the gel formers for nasal compositions include kaolin clays forming colloids, in particular metal oxide silicates, such as bentonite (see ¶[0067]), wherein the gel formers are present in the compositions at loadings of from about 0.1 to about 15% wgt (see ¶[0070]), wherein the aqueous base of the compositions comprises water and water-soluble additives, such as 1,2-propylene glycol (see ¶[0072]), wherein the 1,2-propylene glycol is present in the compositions at loadings from about 0.1 to 10% wgt (see ¶[0073]), wherein the formulations are in the form of nasal sprays (see ¶[0077]), wherein, when the nasal composition is administered into the nasal cavity using a spray pump [nasal pump spray] (see ¶[0078]), the sprayed droplets will come into contact with the nasal mucosa to form the gel barrier on the surface (see ¶[0081]), wherein preservation agents include butylated hydroxyanisole (BHA) and/or EDTA, present at loadings of up to about 5% wgt (see ¶[0088]), wherein phosphate or citrate buffer systems may be used to regulate pH to a range between 3 and 9 (see ¶[0091]), wherein the compositions are useful in preventing and/or treating disorders of the nasal cavity because they are able to form a mechanical barrier on nasal mucosa, which is impermeable to common allergens such as pollens, animal dander and dust mites, the barrier being formed due to the thixotropic properties of the emulsion contains mucoadhesive gel-forming ingredients (such as xanthan gum and/or bentonite), the impermeable gel layer blocking contact between incoming allergen particles and nasal mucosa, thereby preventing the trigger of allergic reaction and stopping the onset of allergic rhinitis symptoms (see ¶[0106]), and wherein subjects to receive administration of the compositions comprise mammals, including humans (see ¶[0113]).  The reference does not expressly disclose compositions comprising xanthan gum at loadings of from 0.1 to 0.8%, or compositions comprising capric/caprylic triglycerides at loadings of 30 – 40%.  The teachings of Pauletti ‘472 remedy that deficiency.
	Pauletti ‘472 discloses compositions and methods for vaginal, buccal or nasal transmucosal delivery of drugs, the compositions consisting essentially of a non-ionizable glycol derivative in combination with a pharmaceutically active agent, wherein for transmucosal delivery, the non-ionizable glycol derivative may be further combined with a mucoadhesive agent and/or a penetration enhancer and/or lipophilic or hydrophilic carrier for adhesion to and transport through a mucosa (see Abstract), wherein the compositions promote effective transmucosal delivery of pharmaceutical agents through nasal, buccal or vaginal mucosa into systemic blood circulation (see ¶[0017]), wherein the compositions consist essentially of about 0.01 to about 60% of a non-ionizable glycol, the compositions formulated as a solution, suspension, emulsion, gel, lotion, spray, tablet, dissolvable tablet for buccal use, ointment, or foam, or incorporated into a device for insertion into nasal, buccal or vaginal cavities (see ¶[0021]), wherein the term, "non-ionizable glycol derivative" means a synthetic, or non-naturally occurring, conjugate of aliphatic glycol, or a conjugate of an aliphatic glycol with an aliphatic or aromatic alcohol or ester (see ¶[0031]), wherein preferred lipophilic carriers for use with hydrophilic drugs include mixtures of triglycerides of higher saturated fatty acids, particularly fatty acids from C8 to C18 carbon backbones, along with varying proportions of mono- and di-glycerides (see ¶[0064]), wherein the compositions may also comprise a mucoadhesive agent to bring the drug into prolonged, close contact with the mucosal surface (see ¶[0066]), wherein the compositions are incorporated into a gel, or other form, suitable for nasal spray application (see ¶[0069]), wherein the compositions comprise between about 0.05 - 25% of a mucoadhesive agent	+ ,, and, optionally, between about 5 - 10% of an absorption promoter, solubilizer or another pharmaceutically acceptable excipient (see ¶[0070]), wherein drug compounds solubilized with the glycol derivative in combination with an appropriate mucoadhesive agent allow for prolonged contact of the drug with the mucosal surface, thereby further enhancing the efficiency of delivery of the compound (see ¶[0105]), and wherein, for nasal transmucosal administration, the compositions are formulated as solutions, suspensions, creams, ointments, sprays, foams, pastes, or gels (see ¶[0140]).	
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare oil-based nasal compositions comprising a barrier-forming preparation, the compositions useful for treating disorders of the nasal cavity, wherein the compositions are sprayable, wherein the barrier-forming preparation comprises an oily component, one or more gel formers for a thixotropic gel, and an aqueous base, wherein the gel-formers comprise xanthan gum and/or bentonite, wherein the aqueous base comprises water, or water with stabilizing additives, wherein the preparation is an oil-in-water emulsion, wherein the oily components that can be used in the compositions comprise saturated or non-saturated esters, wherein the oily component is present in the formulations from about 10 to about 80% wgt, wherein the gel formers for nasal compositions include bentonite clays, wherein the gel formers are present in the compositions at loadings of from about 0.1 to about 15% wgt, wherein the aqueous base of the compositions comprise 1,2-propylene glycol at loadings from about 0.1 to 10% wgt, wherein preservation agents include butylated hydroxyanisole (BHA) and/or disodium EDTA, present at loadings of up to about 5% wgt, wherein phosphate or citrate buffer systems may be used to regulate pH to a range between 3 and 9, as taught by Toh ‘857, wherein the compositions consist essentially of a non-ionizable glycol derivative as a carrier, in combination with a pharmaceutically active agent, wherein the compositions consist essentially of about 0.01 to about 60% of a non-ionizable glycol, including mixtures of triglycerides of higher saturated fatty acids, particularly fatty acids from C8 to C18 carbon backbones, wherein the compositions may also comprise a mucoadhesive agent at loadings between about 0.05 - 25% wgt, as taught by Pauletti ‘472.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Pauletti ‘472 to the effect that the disclosed compositions promote effective transmucosal delivery of pharmaceutical agents through nasal, buccal or vaginal mucosa into systemic blood circulation (see ¶[0017]), and that drug compounds solubilized with the glycol derivative in combination with an appropriate mucoadhesive agent allow for prolonged contact of the drug with the mucosal surface, thereby further enhancing the efficiency of delivery of the compound (see ¶[0105]).
With respect to claims 30, 41, and 43, which claims recite limitations directed to ranges of quantitative loadings of various components, the Examiner notes that the cited references do not disclose ranges of loadings that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	Specifically, with respect to claim 34, which claim recites a limitation directed to the compositions of the invention being “free of preservatives,” the Examiner notes that Toh ‘857 discloses that butylated hydroxyanisole (BHA) and/or EDTA can be present at loadings of “up to about 5% wgt” (see ¶[0088]).  It is the Examiner’s position that such disclosure is logically and grammatically read to encompass a range of loadings from 0 to 5%.  Consequently, at 0%, this teaching would read on the limitation in question, rendering it obvious.
	With respect to claim 40, which claim recites a limitation directed to the viscosity enhancing agent comprising capric/caprylic triglycerides, the Examiner notes that Pauletti ‘472 discloses lipophilic carriers comprising mixtures of triglycerides of fatty acids with C8 to C18 carbon backbones (see ¶[0064]).  Given that capric and caprylic acids have backbones of 8 and 10 carbon atoms, it is the Examiner’s position that this teaching reads on the limitation in question, rendering it obvious.
	With respect to claims 42 and 43, the Examiner notes that these claims recite limitations directed to the compositions of the invention being retained on the nasal mucosa for a time of from 20 minutes to five hours.  It is the Examiner’s position that these limitations are directed to functional characteristics of the compositions of the invention, and not to compositional or structural features of the compositions.  However, the invention as claimed is not structurally distinguishable from the combination of Toh ‘857 and Pauletti ‘472, and it is, therefore, the Examiner's position that the ability of compositions according to the teachings of the cited art to be retained on the mucosal surface is an inherent property of those compositions.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the formulations of the cited references, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
Consequently, In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 30 – 43, and 54 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
The Examiner has fully considered Applicants’ arguments filed 28 June 2022, but does not find them persuasive.  With respect to the obviousness rejection over the combination of Toh ‘857 and Pauletti ‘472, Applicants argue that “[b]ecause the objectives of Toh and Pauletti are polar opposites of each other, a skilled artisan would not look to Pauletti's drug transporting compositions to modify Toh's barrier compositions.”  The Examiner respectfully disagrees, primarily on the basis that Applicants’ argument is improperly based on an overly narrow reading of the teachings of Pauletti ‘472, the secondary reference.
Applicants’ arguments focus on the professed “boundary” function of the compositions of Pauletti ‘472.  It is the Examiner’s position that, given that the current invention is claimed as a composition of matter, the appropriate initial focus is on the individual components of the disclosed compositions, and the relative loadings of those compositions.  The Examiner acknowledges that the cited references must provide a motivation that would be realized by one of ordinary skill in the art to combine those teachings.  Looking to the logical structure of the above grounds of rejection, the rejection cites to Pauletti ‘472 for its teachings directed to the composition, including both the chemical identities of components, as well as the relative mass loadings of those components.  The rejection acknowledges that the primary reference does not expressly disclose compositions comprising xanthan gum at loadings of from 0.1 to 0.8%, or compositions comprising capric/caprylic triglycerides at loadings of 30 – 40%.  The threshold question, therefore, is whether Pauletti ‘472 remedies those deficiencies.  As set forth at length in  the above rejection, the reference discloses a non-ionizable glycol derivative at about 0.01 to about 60% wgt as a carrier, in combination with a pharmaceutically active agent, wherein the compositions consist essentially of non-ionizable glycols, the glycols comprising mixtures of triglycerides of higher saturated fatty acids, particularly fatty acids from C8 to C18 carbon backbones, and also comprise a mucoadhesive agent at loadings between about 0.05 - 25% wgt.  The primary reference teaches compositions comprising xanthan gum and/or bentonite as gel formers for use in the preparation of thixotropic gels but does express a relative mass loading for those components.  The teachings of Pauletti ‘472 remedy that deficiency.  
The question still remains as to whether the disclosures of the references would motivate, either explicitly, or implicitly, a skilled artisan to combine those teachings to reach the claimed invention.  In this regard, it is the Examiner’s position that Applicants’ arguments against the motivation to combine overly focus on differences between the compositions of the cited references, and ignore the more relevant similarities.  The cited references both address the need to formulate compositions with gel-like viscosities, which need is met by the mucoadhesive components of Pauletti ‘427, at loadings of from about 0.;05 to about 25% wgt, reading on the claim limitations in question.  Thus, an appropriate focus of inquiry on the question of motivation to combine is whether one of skill in the art, looking to formulate nasal gel compositions that require certain physicochemical properties to achieve their intended function, would look to the teachings of references such as Pauletti ‘427 on gel-forming components and their relative loadings.  It is the Examiner’s position that the answer is in the affirmative despite the differences between the disclosed compositions that Applicants point to.
Consequently, based on the discussion above, the rejection is maintained, and claims 30 – 44 and 54 stand rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first Response is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619